DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Claim Status
	Claims 1, 3-5, 8-11, and 23-29 are pending.  Claims 12-11 were canceled in the Reply filed 11/24/2020.  Claims 23-29 were newly added in the Reply filed 11/24/2020.  The scope of claims 1, 3-5, and 8-11 were substantially altered by amendment to claims 1 and 3-5 as filed in the Reply filed 11/24/2020.  Claims 26-29 are withdrawn as directed to non-elected species.  Claims 1, 3-5, 8-11, and 23-25 are presently considered.

Election/Restrictions
Applicant’s election of Group I (original claims 1-11) and the subgenera of Poly(lactide-co-glycolide) as the lactate-based polymer, leuprolide as the bioactive substance, and N-methyl-2-pyrrolidone as the solvent reading upon original claims 1-5 and 7-11 in the reply filed on 
The originally elected species is understood to continue reading upon pending claims 1, 3-5, and 8-11, wherein the “lactate-based polymer” is poly(lactide-co-glycolide) (“PLGA”).  However, newly added claims 26-29 are reasonably understood to be directed to PLA rather than the originally elected species of Poly(lactide-co-glycolide), and therefore such claims are directed to a non-elected species.  At this time, claims 23-25 are presumed to read upon the originally elected species, although “8515DLG2CE” is undefined on record.  However, claim 25 may be subsequently withdrawn because the originally elected species comprised the bioactive substance of leuprolide rather than a “salt thereof” (see, e.g., Requirement mailed 7/6/2016 at 5; see also Reply filed 10/4/2016 at 1).  Currently, claims 23-25 have been examined under 35 USC § 112, and only in view of the prior art under the presumption that claims 23-25 are directed to the previously pending claim scope of claim 1 as submitted in the Reply filed 2/12/2020.  This presumption is intended to facilitate compact prosecution.
Therefore, newly added claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2016.
Following an extensive search and examination, the originally elected species was deemed anticipated and/or obvious in view of the prior art, as applied below.  Per MPEP § 803.02, examination has not been extended to non-elected embodiments at this time.
Accordingly, claims 1, 3-5, 8-11, and 23-25 are presently considered.

Information Disclosure Statement
The IDS filed 12/29/2020 is acknowledged and presently considered.  
However, Applicant should note that some documents disclosed on the IDS form submitted on 12/29/2020 were not considered since they did not conform to 37 CFR 1.98(b).  37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.   Here, Cite Numbers 3 and 4 are not identified by title as required by 37 CFR 1.98(b).  Furthermore, the date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority date at issue is Provisional 62/064,008 filed 10/15/2014, and therefore anything published in 2013 or later must include at least the month and year of publication.  Cite Number 4 fails to provide both a month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is understood to be representative of the pending claim scope. In the Reply filed 11/24/2020, instant claim 1 was amended as follows:
1. (currently amended) A process for making an injectable composition for controlled release drug delivery comprising:
purifying a lactate-based polymer 
combining the purified-lactate-based polymer 
with the proviso that no acid additive is added in making the composition, wherein the total of the serine-lactide conjugate formed is less than 2% by weight at 37°C over a period of 3 days.
The metes and bounds of the claim scope and applied claim interpretation is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
see, e.g., MPEP § 2111.03(IV)).
At claim 1, the preamble phrase “for making an injectable composition for controlled release drug delivery” is understood to be a recitation of an intended result fully satisfied by the positively recited method steps within claim 1 (see, e.g., MPEP § 2111.04; see also MPEP § 2111.02(II)).  Accordingly, it is inferred that all processes satisfying the positively-recited method steps of claim 1 necessarily and inherently satisfy the preamble.
At amended claim 1, the phrase “lactate-based polymer” is understood to be satisfied by at least the elected species of PLGA having the ratio of lactide/glycolide from 50/50 to 100/0 as recited at original claims 1 and 7.
At claims 1 and 5, the term “acid number” is defined at ¶[0093] of the Specification and it is understood that only "[p]olymers with acid ended groups will have some acid number" (see, e.g., Spec. at ¶[0093]), which is reasonable, because only the carboxyl terminus of a PLGA contributes to acidity, and therefore PLGA lacking a carboxy-terminus (e.g., ester-terminated PLGA) would necessarily have a negligible acid number (see also, Spec. at ¶[0095], noting that the terminal groups of PLGA may be ester).
At claims 1 and 3-4, the recitation that the lactate-based polymer have a “content of residual lactide monomers . . . of less 0.1% by weight" is understood to be a requirement pertaining to a minimum acceptable purity of the material used in the combination step of instant claim 1.  This interpretation is reasonable in view of the disclosure at ¶[0095] of the Specification, which identifies that “polymers can be purified to remove residual monomers and oligomers using the methods known in the art, such as dissolving and re-precipitating the polymer”.

At claim 1, the phrase "bioactive substance” is defined at ¶¶[0050]-[0060] of the instant Specification, and is understood to read upon at least “leuprolide, or salts thereof” as specified at dependent claims 8-9.  Accordingly, “leuprolide, or salts thereof” are understood to fully satisfy the functional limitations set forth at claim 1 requiring that such bioactive substances "contain[] an amino acid serine in the molecular structure that is capable of reacting with lactide monomer to form a conjugate” (see claim 1).
Claim 1 recites the phrase “wherein the total of the serine-lactide conjugate formed is less than 2% by weight at 37°C over a period of 3 days” (see, e.g., claim 1 as amended in the Reply filed 3/1/2018).  Per MPEP § 2111.04(I), claim scope is not limited by claim language that suggest or makes option, but does not require steps to be performed.  Here, the “wherein” statement is understood to express the intended result of the positively recited method steps in the body of claim 1 (see MPEP § 2111.04(I), stating that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Accordingly, this wherein clause is understood to be satisfied by any injectable composition made by the process of instant claim 1, and therefore the phrase does not further limit the recited process steps (see MPEP § 2111.04(I)). This is reasonable, because the original disclosure fails to differentiate any additional steps or requirements required to satisfy the newly added “wherein” statement, other than those already recited in the body of claim 1.  
acid additive” as identified at ¶[0009] of the Specification (describing lactic acid and glycolic acid monomers as acid additives).  The reference to “the composition” is understood to refer to the "injectable composition" recited in the preamble, and therefore the proviso is understood to limit the "making" of the injectable composition rather than limiting the "making" of each individual subcomponent used to make the injectable composition (i.e., the proviso does not reasonably limit the methods used to create the polymer, organic solvent, or bioactive substance, but instead only limit the exact recited step of making the [injectable] composition by combining each separate component to form an injectable composition as claimed).  Therefore, the proviso is not reasonably extended to steps occurring prior to the newly added “purifying” step at claim 1.
In the Response filed 5/2/2019, the claim was amended to add a new step of “purifying”.  This step is reasonably understood to inherently or necessarily be performed by the manufacturer of a product identified by the prior art (i.e., a substance is reasonably presumed pure unless impurities are recited).  Examiner notes that the originally elected invention recited a single essential step (see, e.g., Restriction mailed 7/06/2016 at 2 at “I”).  Examiner notes that additional modifications in future responses may necessitate withdrawal of newly added claims or a determination the claims no longer read upon the originally elected invention or species (see, e.g., MPEP §§ 819, 821.03).
The phrase “a poly(d,l-lactide)” is interpreted in view of the Specification, and is understood to encompass PLA (see, e.g., Spec. filed 10/14/2015 at ¶¶[0017], [0073], [0099]), which is a non-elected species.

Additional claim interpretations are set forth below.

Specification
Per MPEP § 608.01(o), “the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import”.  MPEP § 608.01(o) further states that new claims should be scrutinized for new terminology, and identifies that ensuring antecedent support for new terminology is “necessary in order to insure certainty in construing the claims in light of the specification. See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  Specifically, MPEP § 608.01(o) states that
[E]xaminers should ensure that the terms and phrases used in claims presented late in prosecution of the application . . . find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). 

If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
The requirements of 37 CFR 1.75(d)(1) are further discussed at MPEP § 2173.03, which identifies that 37 CFR 1.75(d)(1) is intended to requires that “the meaning of the terms [are] ascertainable by reference to the specification” (see, e.g., MPEP § 2173.03).
Accordingly, the instant specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, newly added claims 23-25 recite the term “8515DLG2CE polymer”.  This term does not satisfy 37 CFR 1.75(d)(1), because the phrase as used does not find “clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description” (see, e.g., 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  Specifically, the as-filed specification fails to define the term, no evidence of record establishes that the term had an art-recognized meaning in the prior art, and therefore it is unclear how the term differs from other polymers, including the genus of “PLGA” polymers and the various species of “PLGA” polymers.  Furthermore, it is unclear how the term even differs from the other similar terms used in the original disclosure (e.g, 8515DLG2CE-P, 8515DLG2CE-P1, 8515DLG2CE-P2, and 8515DLG2CE-P3).  Accordingly, the term “8515DLG2CE polymer” as recited at newly added claims 23-25 lacks a clear and unambiguous meaning in light of the Specification, and therefore the meaning of the term is not reasonably ascertainable by reference to the Description as filed 10/14/2015. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).

Claim Objections
Claims 25 and 29 are objected to because of the following informalities:  
Claims 25 and 29 contain grammatical errors, specifically the phrase “or its salts is thereof is” is incorrect.
Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments filed 11/24/2020. 

New, Maintained, Reinstated, or Revised Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-11, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of applying prior art, it is reasonably presumed that “the composition” refers to the “injectable composition”. 
Claims 3-5 and 8-11 depend from an indefinite base claim and are therefore rejected for the reasons applied above to claim 1.
Claim 23 recites the term “8515DLG2CE polymer” which renders the claim indefinite.  The term is not meaningfully defined on record and is not an art-recognized term (see search notes, showing that the term does not appear in Search Results prior to the publication of the instant Application or related applications): 

    PNG
    media_image1.png
    371
    829
    media_image1.png
    Greyscale

Furthermore, a search has revealed that the term is only found in association with the instant Application and its associated filings.  Per MPEP § 2173.05(a)(I), the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Although Applicants need not confine themselves to the terminology used in the prior art, Applicants are required to make clear and precise the terms that are used to define the 
Claims 24-25 depend from an indefinite base claim and are therefore rejected for the reasons applied above to claim 23.
Accordingly, claims 1, 3-5, 8-11, and 23-25 are rejected as indefinite.


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24-25 depend directly or indirectly upon claim 23. Therefore, claim 23 is understood to be representative of the pending claims scope. 
Relevant Issue
Newly added claim 23 recites a novel process requiring the step of “purifying 8515DLG2CE polymer”.  Although the term “8515DLG2CE” appears in the original disclosure (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]) and highly similar iterations of this terminology also appear in the original disclosure (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]-[00150] and Tables 16-18, utilizing “8515DLG2CE-P”, “8515DLG2CE-P1”, “8515DLG2CE-P2”, and “8515DLG2CE-P3”), the term is undefined and fails to have any meaningful art-recognized definition.  Specifically, the term “8515DLG2CE polymer” is undefined on record, unknown in the prior art of record, and not meaningfully described in the originally filed disclosure in a manner that would reasonably permit an artisan to ascertain the meaning of the term “8515DLG2CE polymer” (see also rejection under 35 USC § 112(b), above, which is fully incorporated herein).  It is therefore unclear how “8515DLG2CE” differs from other species within the genus of PLGA.
Therefore, the relevant issue may be stated as follows: Are the requirements of 35 USC §112(a) satisfied when an Applicant claims an invention using novel terminology, but wherein the Applicant fails to define the novel terms in a manner that (i) permits artisans to ascertain how the claimed invention differs from the prior art, or otherwise (ii) informs artisans how to avoid infringement.
Relevant Case Law
The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  
Application of Case Law
Here, the metes and bounds of the term “8515DLG2CE” are unknown.  In view of the originally filed disclosure, it is unclear what “8515DLG2CE” means. The terms have not been defined on record or defined by a proper incorporation by reference.  Furthermore, the term does not appear in the prior art of record (see search notes).  Therefore, the usage of the term “8515DLG2CE” raises substantial and material questions, such as “what are the metes and bounds of the claimed invention?”, “what exactly is the structure of “8515DLG2CE” as used in the claimed invention?”, and “how can an artisan avoid infringing upon such claims?”  The original disclosure and prior art fail to provide the answers to these basic questions.
In the absence of any additional guidance, the proffered description fails “to provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  Therefore, per University of Rochester, the inventor cannot lay claim to the subject matter reciting and relying upon the ambiguous and undefined term “8515DLG2CE”.
At best, when viewed in the light most favorable to the Applicant, an artisan might conclude that the term referred to an 85:15 or 15:85 ratio PLGA polymer having some modification corresponding to the code “DLG2CE”, but an artisan would not be reasonably apprised of any of the basic parameters of the polymer, including the average molecular weight, acid number, carboxyl terminal modifications, the presence or absence of additional moieties, etc.  Therefore, the proffered disclosure is insufficient to establish support commensurate in see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Here, as evidenced by the lack of additional basic parameters such as the structure of the compound, the meaning of the name, the average molecular weight, acid number, carboxyl terminal modifications, presence or absence of additional moieties, etc., it is clear that the originally filed disclosure fails to meaningfully describe the metes and bounds of the Applicant-created term “8515DLG2CE” in a manner permitting artisans to reasonably and unambiguously identify the claimed subject matter or otherwise to avoid infringement of the claimed subject matter.
Conclusion
As explained above, the Applicant has attempted to claim subject matter by relying upon an undefined and Applicant-created term that lacks any specific art-recognized meaning in either the originally filed disclosure or prior art.  This is pertinent because the courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  Accordingly, an Applicant cannot 
Therefore, claims 23-25 are rejected.


Claim Rejections - 35 USC § 112(a), New Matter
Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
Lack of Literal Support
Claims 23-25 do not literally appear in the originally filed disclosure.  Specifically, the term “8515DLG2CE” is not set forth in combination, literally, with the phrases at instant claims 23, including the phrase “less than or equal to 0.20% by weight”.
as an integrated whole1, in the originally filed disclosure.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
The term “8515DLG2CE” appears in the originally filed disclosure a single time but is not unambiguously defined (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]).  Although addition highly similar iterations of this terminology also appear in the original disclosure, these terms are not defined (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]-[00150] and Tables 16-18, utilizing “8515DLG2CE-P”, “8515DLG2CE-P1”, “8515DLG2CE-P2”, and “8515DLG2CE-P3”).  As noted in the preceding rejections, the term 8515DLG2CE fails to satisfy the requirements of 35 USC 112(b) because it is indefinite (see, e.g., rejection above, incorporated herein), and fails to satisfy the requirements of 35 USC § 112(a)  (see, e.g., rejection above, incorporated herein). In brief, the term 8515DLG2CE is not an art-recognized term having a clear and unambiguous meaning, and the term is not defined in the original disclosure in a manner that reasonably permits an artisan to “distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).
assuming arguendo that “8515DLG2CE” was meaningfully defined, the Specification also fails to teach or disclose the term in a meaningful manner with the limitation of “to remove residual lactide monomers to a level of less than or equal to 0.20% by weight” as recited at instant claim 23.  In fact, the range referring to “less than or equal to 0.20% by weight” is not present at the same paragraphs or tables where “8515DLG2CE” even appears (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]-[00150] and Tables 16-18).  Therefore, there is no implicit or inherent guidance exists on record that would reasonably suggest to an artisan that the Applicant had possession of some ambiguous genus that is literally absent from the record and requires the unsupported combination of disparate and disjointed limitations that are not associated in the originally filed disclosure.
Therefore, no inherent or implicit support exists for the full scope of instant claims 23-25 in view of the originally filed disclosure or applicable prior art.
Applicant-Identified Support
In the Reply filed 11/24/2020, Applicant directs the Examiner to paragraphs [0144]-[0151], [0155], [00158], [0160], [0162], [0164], and original claim 20 as supporting disclosures commensurate in scope with newly added claims 23-25.  These disclosures have been reviewed as explained below.   
The reliance upon original claim 20 is misplaced because original claim 20 depended from claim 13 which ambiguously depended upon claim 13 (see, e.g., claims filed 10/14/2015).  Additionally, none of the originally filed claims mention or recite “8515DLG2CE”.  Therefore, the original claims fail to provide support for the ambiguous claim scope recited at instant claim 23.
non-elected species (“PLA”).  Paragraph [00151] merely reiterates Table 18.  Paragraphs [00158], [0160], [0162], and [0164], fail to recite either “8515DLG2CE” or the range of “less than or equal to 0.20% by weight”.  As noted above, at best “8515DLG2CE” appears only at paragraphs [00148]-[00150] (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]-[00150] and Tables 16-18), but these limited disclosures fail to define “8515DLG2CE” or literally, implicitly, or inherently combine “8515DLG2CE” with the range of “less than or equal to 0.20% by weight”.
Therefore, Applicant’s identified supporting disclosures have been fully considered but found to not provide a description of the newly claimed subject matter commensurate in scope with the requirements of 35 USC § 112(a).
It is noted that the instant specification and the prior art are both silent regarding the exact definition of the term “8515DLG2CE”.  Applicant is advised that it is improper to attempt to “incorporate by reference” documents that are not identified in the as-filed disclosure (see, e.g., MPEP § 608.01(p)(I) and 37 C.F.R. 1.57), and the written description requirement requires that the specification contain a written description sufficient to evidence possession of the claimed invention as of the date of the invention (see, e.g., MPEP § 608.01(p)).  Accordingly, post-filed replies and unpublished receipts attempting to clarify indefinite terminology in the specification are insufficient, because such post-filed replies are not part of the original specification.  Furthermore, claimed terms are “essential matter”, and cannot be incorporated by reference to non-patent literature (see, e.g., MPEP § 608.01(p)(I), 37 CFR 1.57(d)).  Therefore, Applicant is advised that post-filed documents or unpublished documents cannot remedy the issues under 35 USC §112(a) identified in the instant rejection.

Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).  Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. 2.  
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 23-25 are rejected.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luan et al. (Influence of the poly(lactide-co-glycolide) type on the leuprolide release from in situ forming microparticle systems, Journal of Controlled Release, vol. 110:266-272 (2006); hereafter “Luan"; cited in previous action) as evidenced by Erbetta et al. (Synthesis and Characterization of Poly(D,L-Lactide-co-Glycolide) Copolymer, Journal of Biomaterials and Nanobiotechnology, vol. 3:208-225 (2012); hereafter “Erbetta”; cited in previous action). 
Note: Per MPEP § 2112(III), a rejection under 35 USC 102 and 103 can be made when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic.  "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102" (see, e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). The MPEP states that “[t]his same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims” (see MPEP § 2112(III)). 
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional teachings and interpretations are set forth below.
Regarding claims 1, 3-5 and 8-11, Luan discloses a process for making in situ implants comprising combining the lactate-based polymer of PLGA with the bioactive substance of leuprolide acetate, dissolved in NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution).  This composition is explicitly described as "injectable" (see, e.g., Luan at 268 at col I at § 2.3.3).  Critically, no acid additive is identified at all in the disclosed process and therefore it is reasonably understood that the Luan process does not comprise or require an acid additive (compare Luan at 267 at col II at § 2.2.3 and § 2.2.4 with instant claim 1).  In addition, Luan identifies that the PLGA is Poly(D,L-lactide-co-glycolide), which is understood to comprise D, L-lactide (see, e.g., Luan at 267 at col I at § 2.1).  Regarding the "acid number" as recited at claims 1 and 5, Luan identifies that PLGA polymer “RG 503” and “RG 502” do not have appreciable acid numbers (see, e.g., Luan at 267 at col I at Table 1, not listing any acid number).  This is reasonable, because RG503 and RG502 are each identified as end-capped PLGA polymers having terminal residues functionalized as esters rather than carboxyl termini and are therefore reasonably inferred to lack appreciable acidity and therefore have an “acid number” of about 0 (see, e.g., Luan at 271 at col I at § 3.2; see also, Spec. at ¶¶[0093], [0095], noting that only “[p]olymers with acid ended groups will have some acid number").  Luan reduces to practice ISM (i.e., in situ implants) comprising RG503 and RG502 (see, e.g., Luan at 271 at Fig. 8), which are understood to have been made according to the process described at § 2.2.3 and § 2.2.4 of Luan.  Accordingly, Luan is understood to disclose and reduce to practice the method of claim 1, using RG503 and RG502, which are PLGA having an equivalent acid number of approximately zero.  Regarding the use of PLGA as recited at claim 1, Luan is understood to reduce to practice ISM using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, see, e.g., Luan at 267 at col I at Table 1).  Regarding the presence of a bioactive substance as recited at claims 1 and 8-9, Luan explicitly teaches and reduces to practice the use of leuprolide acetate (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution; see also Luan at Fig. 8 on 271).  Regarding the presence of a pharmaceutically acceptable organic solvent as recited at claims 1 and 10-11, Luan discloses a process for making in situ implants as described above, using the organic solvent of NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution), which is N-methyl-2-pyrrolidone (see Luan at 267 at § 2.1).  Regarding the purification step at claim 1, it is noted that no specific means of purification is recited nor required by claim 1 (i.e., gravity separation in a container, passage through a strainer, passage through a filter, removal of excess water, passive evaporation of excess solvent, etc., would satisfy the newly added active method step of “purifying” as currently recited at claim 1), and therefore the purification step is understood to have necessarily and inherently been performed by the manufacturer of PLGA RG503 and PLGA RG502 as would be necessarily required for the manufacturer to legally and nonfraudulently provide pure or highly purified chemical substances to consumers (see, e.g., Luan at § 2.1 and Table 1 on 267); critically, as explained below, the PLGA RG503 and PLGA RG502 utilized by Luan is presumed pure because no impurities are actually recited or mentioned.
The prior art is silent regarding the following characteristic of the Luan process: As set forth above, the prior art appears to teach the identical process as recited at claims 1, 3-5 and 8-11 but is silent regarding the “purifying” step at claim 1 pertaining to the purity of the PLGA because Luan does not specifically identify if the PLGA RG503 and PLGA RG502 used was 
	Regarding anticipation, it is reasonably inferred that the prior art species of PLGA RG502 and PLGA RG502 were pure substances with no detectable impurities, because no impurities are identified in the reference and no evidence of record currently teaches or suggests that the PLGA RG502 and PLGA RG502 as utilized by Luan comprised any impurities at all.  Furthermore, Luan does not teach, suggest, or otherwise imply that impurities were present or should be present in the disclosed process.  Accordingly, it is reasonably inferred that the PLGA RG503 and PLGA RG502 as used by Luan inherently and necessarily comprised a content of residual lactide monomers of “less than or equal to 0.1% by weight” as required by claims 1 and 3-4.  This is reasonable, because the prior art of Erbetta evidences that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  Accordingly, the Examiner has set forth evidence establishing that the prior art teaches a process appearing to be substantially identical to the one instantly claimed, and has set forth evidence and reasoning tending to show inherency; therefore, per MPEP § 2112(V), the burden of production shifts to the Applicant.  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art invention does not necessarily or inherently possess the characteristics of his [or her] claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Regarding obviousness, in view of the disclosure of Luan as discussed above, it is understood that any difference between the prior art and the instant claims resides only in the level of purity of the PLGA RG503 and PLGA RG502 used by Luan, and therefore the extent of the purification performed upon such compounds by the manufacturer prior to providing the compound to the authors of Luann (see, e.g., Luann at § 2.1 and Table 1 on 267).  Specifically, the issue is whether or not such PLGA species possessed a content of residual lactide monomers of “less than 0.1% by weight” as required by claims 1 and 3-4 from the manufacturer, or whether or not it would be obvious to further purify such substances.  As an alternative under 35 USC 103, even assuming arguendo that PLGA RG503 and PLGA RG502 as used by Luan did not inherently anticipate the limitations of claims 1 and 3-4 regarding purity of the PLGA, such limitations would be obvious.  The limitation would be obvious because the prior art informs the relevant audience that monomer impurities present in PLGA necessarily impact the chemicophysical properties of a resulting PLGA (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).  As such, an artisan would be reasonably motivated to reduce variability in the chemicophysical properties of PLGA in order to reduce the variability (and improve reproducibility) of the properties of the final in situ implant (i.e., impurities present in any component used to form the final product would reasonably be inferred to persist, yielding increased levels of impurities in a final product).  Furthermore, the prior art of Erbetta evidences that PLGA polymers could be predictably synthesized and obtained circa 2012 in "the absence of residual monomers" (see, e.g., Erbetta at abs), and therefore an artisan would have a reasonable expectation that the Luan method could be successfully performed using pure or purified PLGA RG502 and PLGA RG503 that lacked any impurities (including residual lactide monomers) to predictably and in situ implants desirably having more consistent and less variable properties.
Therefore, it is understood that the process of Luan, as described above, anticipates, or in the alternative, renders obvious the instantly claimed invention. Regarding the determination of obviousness: First, anticipation is the epitome of obviousness and therefore a determination of obviousness follows from a determination of anticipation.  Second, even assuming arguendo that enough impurities were present to preclude a determination of anticipation, the invention would still be obvious because the invention is the combination of prior art elements (i.e., PLGA, leuprolide acetate, and NMP) according to the known methods of Luan, which yield predictable results, namely an injectable solution suitable for in situ implants, and there is no teaching suggestion or motivation set forth in Luan to use impure substances (see, e.g., MPEP § 2143(I)(A)).  Accordingly, the disclosure of Luan would reasonably prompt an artisan to make predictable variations of the process, including variations utilizing pure (or purer) components to predictably and expectedly yield a purer final injectable solution using the exact same process disclosed by Luan, because impurities were understood to impact PLGA properties (and therefore increase variability of the final product) and it was known in the art how to obtain purer PLGA compounds, therefore the use of pure (or purer) compounds would be expected to reduce variability of physicochemical properties present in the final product (see, e.g., MPEP §§ 2143(A),(F), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art of Luan is presumed fully enabled (see MPEP § 2121(I)) and explicitly teaches a process wherein the same compounds are added together in the absence of any acid additive.  Accordingly, it is 
Accordingly, claims 1, 3-5, and 8-11 are anticipated and/or obvious in view of the prior art.


Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as obvious over Luan et al. (Influence of the poly(lactide-co-glycolide) type on the leuprolide release from in situ forming microparticle systems, Journal of Controlled Release, vol. 110:266-272 (2006); hereafter “Luan"; cited in previous action) in view of Erbetta et al. (Synthesis and Characterization of Poly(D,L-Lactide-co-Glycolide) Copolymer, Journal of Biomaterials and Nanobiotechnology, vol. 3:208-225 (2012); hereafter “Erbetta”; cited in previous action). 
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional teachings and interpretations are set forth below.  The following claim has been made to identify additional reasons why the claimed invention is obvious. 
Regarding claims 1, 3-5 and 8-11, the teachings of Luan and Erbetta have been set forth above in a previous rejection under 35 USC §102/§103, and those teachings are incorporated fully herein.  The instant rejection differs from the previous rejection under 35 USC §102/§103 in that Erbetta is relied upon as a secondary reference rather than as an evidentiary reference.  
Regarding the difference between the prior art and the claimed invention, as noted in the preceding rejection under 35 USC §102/§103 (incorporated herein), the prior art is silent 
All teachings previously discussed under the 35 USC §102/§103 are incorporated into the instant rejection. Critically, the prior art of Erbetta informs the relevant audience that monomer impurities present in PLGA necessarily impact the chemicophysical properties of a resulting PLGA (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).  As such, an artisan would be reasonably motivated to reduce variability in the chemicophysical properties of PLGA in order to reduce the variability of the properties of the final in situ implant (i.e., impurities present in a component would reasonably be inferred to persist and potentially cause increased levels of impurities in a final product).
Additionally, Erbetta establishes that PLGA polymers could be predictably synthesized and purified circa 2012 in "the absence of residual monomers" (see, e.g., Erbetta at abs), and therefore an artisan would have a reasonable expectation that the Luan method could be successfully performed using pure or purified PLGA RG502 and PLGA RG503 that lacked any impurities, including residual lactide monomers.  The use of a purer form of PLGA would predictably be expected to yield purer in situ implants desirably having more consistent and less variable properties see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).
Therefore, it would be obvious to arrive at the instantly claimed invention in view of the prior art, for at least the following rationales: First, the invention is the combination of prior art elements (i.e., PLGA, leuprolide acetate, and NMP) according to the known methods of Erbetta (i.e., removal of impurities in PLGA) and Luan (i.e., a method of formulating an injectable in situ implants), to predictably and expectedly yield an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP § 2143(I)(A)).  Second, in view of the teachings of Eberrta identifying that impurities in PLGA increase chemicophysical variation, an artisan would be motivated to modify the Luan process by actively purifying all PLGA in order to remove impurities such as residual monomers, and such a modified version of the Luan method would predictably yield an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  Third, Luan does not teach, disclose, or suggest utilizing impure substances, and therefore an artisan would reasonably practice the methods of Luan utilizing pure substances or purified substances, such that all impurities were removed, which would predictably and expectedly yield an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP §§ 2143(I)(F), (G)).  Fourth, the invention is the combination of two prior art methods (i.e., the method of Luan and the method of obtaining pure PLGA of Erbetta), wherein the method of Erbetta would be utilized to obtain pure PLGA for use in the method of Luan, which would yield predictable results, namely an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP §§ 2143(I)(A), (G)).  Accordingly, the use of pure (or purer) PLGA in the method disclosed by Luan would be obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art of Luan is presumed fully enabled (see MPEP § 2121(I)) and explicitly teaches a process wherein the same compounds are added together in the absence of any acid additive.  Furthermore, as shown by Erbetta, it was well-known in the prior art how to obtain and purify PLGA in the 
Accordingly, claims 1, 3-5, and 8-11 are obvious in view of the prior art.


Claims 1, 3-5, 8-11, and 23-24 are rejected under 35 U.S.C. 103 as obvious over Luan et al. (Influence of the poly(lactide-co-glycolide) type on the leuprolide release from in situ forming microparticle systems, Journal of Controlled Release, vol. 110:266-272 (2006); hereafter “Luan"; cited in previous action) in view of Erbetta et al. (Synthesis and Characterization of Poly(D,L-Lactide-co-Glycolide) Copolymer, Journal of Biomaterials and Nanobiotechnology, vol. 3:208-225 (2012); hereafter “Erbetta”; cited in previous action), Bittner et al. (Bovine serum albumin loaded poly(lactide-co-glycolide) microspheres: the influence of polymer purity on particle characteristics, J. Microencapsulation, vol. 15(4):495-514 (1998); hereafter “Bittner”), and also in view of US 2003/0157178 A1 (Aug. 21, 2003). 
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional teachings and interpretations are set forth below.  For purposes of the instant rejection only and in order to facilitate compact prosecution, it is presumed that “8515DLG2CE” and instant claims 23-24 refer to a method and polymer having the scope equivalent to previously pending claim 1 as filed 2/12/2020.  Accordingly, the following rejection is directed to an 85/15 lactide/glycolide PLGA polymer equivalent in scope to previously pending claim 1 as filed 2/12/2020.
Regarding the pending claims, Luann describes a substantially similar process as that recited at instant claims 1, 3-5, 8-11, and 23 (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution); specifically, Luan discloses a process for making in situ implants comprising combining the lactate-based polymer of PLGA with the bioactive substance of leuprolide acetate, dissolved in NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution).  Luan identifies that the PLGA is Poly(D,L-lactide-co-glycolide), which is understood to comprise D,L-lactide (see, e.g., Luan at 267 at col I at § 2.1), and the composition is reasonably understood to be "injectable" (see, e.g., Luan at 268 at col I at § 2.3.3)  Regarding the preamble of claims 1 and 23, the preamble phrase “for making an injectable composition for controlled release drug delivery” is understood to be a recitation of an intended result fully satisfied by the positively recited method steps within claim 1 (see, e.g., MPEP § 2111.04; see also MPEP § 2111.02(II)).  Regarding claims 1, 5, and the limitation requiring a PLGA “having a weight average molecule weight between 5,000 and 50,000 dalton and an acid number of less than [2 or 3] mgKOH/g”, Luann reduces to practice processes using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271).  Furthermore, Luan identifies that PLGA polymer “RG 503” and “RG 502” do not have appreciable acid numbers (see, e.g., Luan at 267 at col I at Table 1, not listing any acid number).  This is reasonable, because RG503 and RG502 are each identified as end-capped PLGA polymers having terminal residues functionalized as esters rather than carboxyl termini and are therefore reasonably inferred to lack appreciable acidity and therefore have an “acid number” of about 0 (see, e.g., Luan at 271 at col I at § 3.2; see also, Spec. at ¶¶[0093], [0095], noting that only “[p]olymers with acid ended groups will have some acid number").  Regarding claims 1, 3-4, and 23-24 and the step of “purifying” a polymer and the “removal of residual lactide monomers to a level of less than [0.3%, 0.2%, or 0.1%] by weight, it is noted that no specific means of purification is recited nor required by claim 1 or 23 (i.e., gravity separation in a container, passage through a strainer, passage through a filter, removal of excess water, passive evaporation of excess solvent, ultrafiltration, etc., etc. --all would satisfy the active method step of “purifying” as currently recited at claim 1). Given the vast scope of the “purifying step”, it is reasonably inferred that the purification step is necessarily performed by the manufacturer of PLGA polymers (e.g., RG503 and PLGA RG502); this is pertinent because an artisan would reasonably appreciate that the manufacturer of PLGA RG503 and PLGA RG502 would purify the reagents prior to selling the reagents to legally and non-fraudulently provide consumers pure or highly purified chemical substances (see, e.g., Luan at § 2.1 and Table 1 on 267).  Furthermore, as explained below, the PLGA RG503 and PLGA RG502 utilized by Luan is presumed pure because no impurities are actually recited or mentioned.  Therefore, an artisan would readily infer that commercially available chemical reagents undergo some purification step during the manufacturing process.  Regarding claims 1, 8-11, 23-24, and the step of “combining” the PLGA with a pharmaceutically acceptable organic solvent” and a “bioactive substance”, Luan discloses a process for making in situ implants comprising combining the lactate-based polymer of PLGA with the bioactive substance of leuprolide acetate, dissolved in NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution, see also Luan at Fig. 8 on 271).  NMP is N-methyl-2-pyrrolidone (see Luan at 267 at § 2.1).  Regarding claim 1 and the “proviso that no acid additive is added in making the composition”, no acid additive is identified at all in the disclosed process and therefore it is reasonably understood that the Luan process does not comprise or require an acid additive (compare Luan at 267 at col II at § 2.2.3 and § 2.2.4 with Regarding the phrase “wherein the total of the serine-lactide conjugate formed is less than 2% by weight at 37°C over a period of 3 days”, this “wherein” clause is understood to be a recitation of an expected or intended result fully satisfied by the positively recited method steps set forth at claim 1 (see MPEP § 2111.04(I), stating that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Accordingly, this wherein clause is understood to be satisfied by any injectable composition made by the process of instant claim 1, and therefore the phrase does not further limit the recited process steps (see MPEP § 2111.04(I)). This is reasonable, because the original disclosure fails to differentiate any additional steps or requirements required to satisfy the newly added “wherein” statement, other than those already recited in the body of claim 1.
The prior art of Luan differs from the pending claims as follows: Luan differs from amended claims 1, 3-5, 8-11, and 23-24 in two ways.  First, Luan does not explicitly discuss the purity of PLGA used in the disclosed process, and does not specifically teach that the PLGA used should have a residual lactide monomer content of “less than about 0.3% by weight”.  Second, Luan does not specifically reduce to practice a method of making in situ forming microparticle (ISM) systems using a poly(d,l-lactide-co-glycolide) having a ratio of lactide/glycolide of 85/15, but instead exemplifies the disclosed method using PLGA having a ratio of 50:50 (see, e.g., Luan at 267 at col I at Table 1).  However, such differences would have been obvious in view of the prior art.
Regarding the level of purity of PLGA used in the disclosed process, and specifically regarding the use of PLGA having a residual lactide monomer content of “less than about 0.3% by weight”
First, it is noted that Erbetta teaches that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  Therefore, Erbetta reasonably informs artisans that “pure” PLGA polymers, which would necessarily have “less than about 0.1% by weight” of “residual lactide monomer content” as required by instant claims 1, 3, and 4 were already known and obtainable in view of the prior art.  Therefore, the manufacture and use of “pure” polymers is not a point of novelty.
Second, an artisan would reasonably seek to minimize impurities because an artisan would reasonably appreciate that impurities (e.g., residual lactide monomers) present in PLGA would necessarily impact the chemicophysical properties of a resulting PLGA ISM (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).  As such, an artisan would be reasonably motivated to enhance reproducibility of the Luan methodology by reducing variability in the chemicophysical properties of PLGA by removing or reducing any impurities present in the PLGA stock solutions.  In sum, the use of a purer PLGA would predictably be expected to yield purer in situ implants in the Luan process, which would desirably have more consistent and less variable properties (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).
Third, Bittner reasonably informs artisans that the purity of PLGA impacts the properties and biocompatibility of PLGA (see, e.g., Bittner at title, abs).  see, e.g., Bittner at abs, 496 at 1st and 4th full ¶¶, 496-497 at bridging ¶, 497 at § “Pretreatment of the polymers”, identifying that the test evaluated “pure” PLGA that was subjected to ultrafiltration relative to “impure” PLGA that contained added monomers).  Bittner identifies that cytotoxicity of the PLGA purified by ultrafiltration (e.g., “purer” PLGA) was “significantly reduced” (see, e.g., Bittner at abs), whereas the cytotoxicity of impure PLGA “caused a dramatic decrease of cells surviving contact” (see, e.g., Bittner at abs).  In addition, Bittner informs artisans that monomer impurities reasonably alter multiple PLGA properties, including cytotoxicity, glass transition temperatures, particle size distribution, drug release profiles, inflammatory responses, and polymer degradation (see, e.g., Bittner at abs, Figs. 4-5 on 504, Fig. 6 on 505, Fig. 7 on 506, Fig. 9 on 508, Table 4 on 509, 511 at 2nd full ¶, 511-512 at bridging ¶).  Critically, Bittner identifies that 
It can be concluded that the effect of low molecular weight impurities in a polymer on microsphere characteristics and on cytotoxicity cannot be ignored.  Their elimination is possible by ultrafiltration.
(see, e.g., Bittner at abs);
and further states that 
Ultrafiltration may be an attractive method to eliminate low molecular weight impurities such as monomers and oligomers and residual catalyst to improve the biocompatibility of the polymer. 
(see, e.g., Bittner at 512 at § Conclusions).
Accordingly, Bittner reasonably informs artisans that impurities such as residual monomers have an undesirable impact on cytotoxicity and biocompatibility, and see, e.g., Bittner at abs, Figs. 4-5 on 504, Fig. 6 on 505, Fig. 7 on 506, Fig. 9 on 508, Table 4 on 509, 511 at 2nd full ¶, 511-512 at bridging ¶).
Accordingly, although Luan is silent regarding the level of impurities present in the exemplified embodiments using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271), the prior art provides clear teachings, suggestions, and motivations that would direct an artisan to use pure PLGA in the Luan methods or otherwise further purify commercial PLGAs using ultrafiltration as suggested by Bittner to reduce impurities, because purer PLGA having less impurities would be predicted and expected to exhibit improved biocompatibility and reduced variability exactly as suggested by Bittner and Erbetta (see, e.g., Bittner at abs, 512 at § Conclusions; see also Erbetta at 209 at col I to col II at bridging ¶).  In addition, it is noted that the process disclosed by Luan is reasonably utilize “pure” PLGA, because Luan specifically references the use of “microparticles prepared from the pure polymer” with respect to RG502H and RG503H (see, e.g., Luan at 269 at col I at 1st full ¶).  In view of the reference to “pure polymer”, an artisan would reasonably be directed away from the use of PLGA polymers that had any appreciable levels of impurities (e.g., residual monomers), and therefore would appreciate that the Luan processes should be practiced using “pure polymer”. Furthermore, Luan does not does not teach, suggest, or imply impurities should be added during the disclosed process (see, e.g., Luan at title, abs).  Rather, in view of Luan, an artisan would reasonably infer and conclude that all PLGA species reduced to practice were pure polymers (see, e.g., Luan at 269 at col I at 1st full ¶, referring to “pure polymer”; see also Luan at 267 at §§ 2.2.3 and 2.2.4, noting that the disclosed processes refer to exact see, e.g., Bittner at abs, 512 at § Conclusions; see also Erbetta at 209 at col I to col II at bridging ¶; see, e.g., MPEP § 2141.03(I), explaining that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", and noting that Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore, the purification of PLGA to reduce impurities (e.g., residual monomers) would be obvious and would yield expected results, namely improved reproducibility and enhanced biocompatibility.  Furthermore, an artisan would know how to purify PLGA using ultrafiltration as suggested by Bittner or otherwise using the methods of Erbetta.
Regarding the use of PLGA having a lactide/glycolide of 85/15 rather than 50/50, although Luan exemplified embodiments using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271), the general process taught by Luan is reasonably understood to be applicable to all pure PLGAs, generally.  Specifically, Luan literally informs artisans of a generic process for forming In situ implants wherein:
2.2.3. In situ implants
PLGA and 20 mg leuprolide acetate were dissolved in 885 mg NMP by shaking the filled glass vial on a horizontal shaker (HS 501 Digital, Janke and Kunkel, IKA-Labortechnik, Staufen, Germany) for 30 min at ambient temperature.
(see, e.g., Luan at 267 at col II at § 2.2.3; emphasis added).
Although exemplified using the PLGA compounds of RG503 or RG502, this method is reasonably inferred to be applicable to all “PLGA” polymers (see id), regardless of lactide/glycolide ratios.  This inference is further supported by Luan, because Luan directly informs artisans that PLGA refers to a biodegradable polymer that can vary by “molecular weight, lactide/glycolide ratio, and terminal functional groups” (see, e.g., Luan at 266 at col II at final ¶, noting that Luan identifies that such properties have been “extensively investigated” in the prior art). Therefore, the generic method taught by Luan would be reasonably understood to be generally applicable to all PLGA polymers, regardless of “molecular weight, lactide/glycolide ratio, [or] terminal functional groups”.  This is pertinent because US2003/0157178 identifies that such Poly(D,L-lactide-co-glycolide) polymers were well-known in the prior art, and that artisans would reasonably appreciate that such polymers suitable for use in therapeutic formulations could preferably have a number average molecular weight of from about 8,000 to 30,000 (see, e.g., US’178 at ¶[0058]), a monomer ratio of about 15:85 (see, e.g., US’178 at ¶[0057]), and that such polymers were commercially-available (see, e.g., US’178 at ¶¶[0059]-[0060], enumerating multiple commercially available polymers, including ones having a monomer ratio of about 15:85).  Accordingly, the poly(D,L-Lactide-co-Glycolide) polymers utilized in the claimed method are not a point of novelty; furthermore, such PLGAs are reasonably considered art-recognized equivalents in view of US’178.  Furthermore, the disclosure of US2003/0157178 is understood to show that such ranges of number average molecular weight and monomer ratios were applicable to ester-terminated PLGA polymers (compare US’178 at ¶¶[0059]-[0060] with see, e.g., Luan at 266 at col II at final ¶, noting that Luan identifies that such properties have been “extensively investigated” in the prior art).  Accordingly, the polymers recited at amended claim 1 do not constitute a point of novelty, but instead are prior art elements.  
Accordingly, an artisan would readily appreciate that the Luan methodology could be predictably utilized with PLGA polymers generally, including PLGA polymers having different lactide/glycolide ratios, molecular weights, or end groups (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, Fig. 8 on 271), and including at least the PLGA polymers described by US’178 and ones that were commercially available in the prior art (see, e.g., US’178 at ¶¶[0057]-[0060]).  Identifying which exact species of PLGA could be utilized in the Luan method to yield the best ISM requires only routine optimization.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application see, e.g., Luan at 266 at col II at final ¶, noting that Luan identifies that such properties have been “extensively investigated” in the prior art), and various parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of PLGA molecular weights and lactide/glycolide ratios disclosed by the prior art by normal optimization procedures known in the PLGA arts.  
	In sum, although Luan differs from amended claims 1, 3-5, 8-11, and 23-24 because it does not expressly teach the use of PLGA lacking impurities, in view of Erbetta, Bittner, and Luann an artisan (i) would be motivated to reduce impurities to predictably improve biocompatibility and reproducibility, (ii) would know how to remove such impurities, and (iii) would know that it was possible to remove such impurities using prior art methods.  Furthermore, although Luan differs from amended claims 1, 3-5, 8-11, and 23-24 because Luan does not specifically reduce to practice a method of making in situ forming microparticle (ISM) systems using a poly(d,l-lactide-co-glycolide) having a ratio of lactide/glycolide of 85/15, an artisan (a) would readily appreciate that art-recognized equivalent PLGAs could be utilized in the Luan process, because Luan discloses a generic process reasonably understood to be applicable to any PLGA, especially any ester-terminated PLGA similar to RG503 and RG502, and (b) would appreciate that PLGA having a ratio of lactide/glycolide of 85/15 was a prior art element and commercially available.
First, the invention is the combination of prior art elements (i.e., known PLGAs, leuprolide acetate, and NMP) according to the known methods of Luan and Bittner, wherein purification would be routinely performed by the PLGA manufacturer and/or using Ultrafiltration as taught by Bittner, wherein such method yields predictable results, namely an injectable solution suitable for in situ implants, wherein the lack of impurities would be understood to enhance reproducibility and improve biocompatibility as suggested by Erbetta and Bittner.  Furthermore, each component of the method would perform its art recognized function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the amended claim is directed to the simple substitution of a PLGA having a ratio of lactide/glycolide of 85/15 as taught by US’178, purified by a manufacturer, in place of the PLGA of RG503 or RG502, wherein the process of Luan is understood to not require the presence of impurities and only utilizes “pure polymer”, wherein the substitution would yield only the expected and predicted result, namely an injectable solution suitable for in situ implants as suggested by Luan, wherein the lack of impurities would predictably enhance reproducibility and improve biocompatibility as suggested by Erbetta and Bittner (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the claimed invention is the application or use of the known purification process of ultrafiltration as taught and suggested by Bittner to improve the known method taught by Luann by further removing any impurities present in any PLGA utilized in the Luan process, wherein the additional purification step and removal of residual impurities would predictably enhance the Luann process by improving reproducibility and improving biocompatibility as suggested by Erbetta and Bittner, and wherein the Luann process is understood to be applicable to all PLGAs identified by Luann and US’178 (see, e.g., MPEP § 2143(I)(C), (D), (G)).  Fourth, the claimed see, e.g., MPEP §§ 2143(I)(A), (C), (D), (G)).  In sum, it would be obvious to merely utilize the exact method of Luan upon any PLGA, and merely utilizing a purer (or more highly purified form) of PLGA would yield expected and predicted results, namely improved reproducibility, reduced variation, and improved biocompatibility in the end product.
Furthermore, there would be a reasonable expectation of success because the prior art of Luan is presumed fully enabled (see MPEP § 2121(I)) and explicitly teaches a process wherein the PLGA is combined with leuprolide and NMP in the absence of any acid additive.  Furthermore, as shown by Erbetta and Bittner, it was well-known in the prior art how to obtain and purify PLGA to obtain purified PLGA in the absence of residual monomers.  Accordingly, it was well-within the ordinary skill in the art to perform a known method using known polymers, wherein the known polymers are purified using known methods, to predictably obtain the exact, known and expected results disclosed by the prior art.
Accordingly, claims 1, 3-5, 8-11, and 23-24 are obvious in view of the prior art.  As noted in the Claim Interpretation section above, this rejection assumes that instant claims 23-24 were intended to have the same scope as amended claim 1 as filed 2/12/2020 to facilitate compact prosecution. 



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8-11, and 23-25 have been considered but are substantially rendered moot because the arguments do not apply to the new or revised rejections of record, which were necessitated by Applicant amendment. Applicable arguments are addressed below. 
Applicant “incorporates the response filed on October 13, 2020” (see, e.g., Reply filed 11/24/2020).  These arguments were addressed and found non-persuasive for reasons set forth in the Advisory Action mailed 11/05/2020, which is incorporated herein (see, e.g., Advisory Action mailed 11/05/2020).  Accordingly, such arguments are not persuasive. 
Reinstated Rejections
In the Advisory, Examiner noted that previous rejections would be reinstated in view of the amendments filed after-final on 11/05/2020.  The rejections have been reinstated as revised above in the instant action.  It is the Examiner’s understanding that Applicant preemptively addresses this rejection (see, e.g., Reply filed 11/24/2020 at 9 at final ¶ to 11 at 2nd ¶).  In brief, the arguments raised have been previously raised on record, were previously fully addressed, and were not found persuasive for reasons of record (see, e.g., Final mailed 9/1/2017 at 11-16; see also Final mailed 9/26/2018 at pages 11-18; see also, Non-Final mailed 9/8/2019 at pages 12-21).  
Specifically, it is the Examiner’s understanding that Applicant is again asserting that the PLGA polymers taught by Luan contain appreciable levels of impurities (see, e.g., Reply filed 11/24/2020 at 9 at 1st full ¶ to 10 at final ¶ and 15-17 at § “4”; see also Reply filed 7/19/2017 at 11-2 at bridging ¶; see also Reply filed 3/1/2018 at page 8 at final ¶ to page 9 at final ¶; see also st full ¶) at least in part in view of the Declaration filed in March of 2018 (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶).  This argument has been repeatedly considered on record and repeatedly found non-persuasive for reasons of record (see, e.g., Reply filed 9/1/2017 at 13 at 1st full ¶ to 15 at 1st partial ¶; see also Reply filed 9/26/2018 at 13 at final ¶ to 15 at 1st full ¶).  The Examiner’s previous responses have been reviewed, remain applicable, and are fully incorporated into the instant action.  Examiner notes that the Declaration was fully considered and found non-persuasive for reasons of record (see, e.g., Final mailed 9/26/2018 at pages 18-32), which are also incorporated herein.  Examiner again notes that Applicant and Declarant have previously admitted that Luan teaches RG503 and RG502, and have also admitted that these commercially available preparations “can have residual lactide monomer up to 0.5% by weight” (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶).  As previously noted, the admitted range of “up to 0.5%” includes 0%.  Therefore, no evidence of record actually establishes that any patentable difference exists between the instantly claimed invention and the prior art of Luan, because allegations that the prior art “can have residual lactide monomer up to 0.5% by weight” (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶) amount to an admission that the prior art may or may not anticipate the claimed invention.  However, per MPEP § 2112(III), a rejection under 35 USC 102 and 103 can be made when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic (see, e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977), and the burden is on the Applicant to actually establish that Luan does not anticipate the instant invention per MPEP § 2112(V).  Here, the evidence of record fails to establish that the prior art did not necessarily and inherently possess the claimed characteristics because the range “up to 0.5% by weight” includes 0%, 0.01%, 0.1%, etc. (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶).  Therefore, Applicant has not satisfied their burden.
Furthermore, even assuming arguendo that Applicant successfully met their burden of establishing that Luan does not anticipate the instantly claimed invention, the reinstated rejection recites multiple rationales supporting a determination of obviousness (see, e.g., rejections above, noting that the invention is rejected under the exemplary rationales of MPEP §§ 2143(I)(A), (F), and (G)).  To briefly summarize the relevant issue, the prior art provides clear guidance and motivation to utilize purer PLGA polymers, it was known in the art how to remove such impurities, and the removal of such impurities would predictably and expectedly yield a purer final injectable solution having reduced variability of physicochemical properties.
Accordingly, arguments pertinent to reinstated rejections have been fully considered but not found persuasive for the reasons set forth above and in the Advisory Action mailed 11/05/2020.
Unclaimed limitations
Examiner notes that Applicant again refers to unclaimed limitations including “long-term storage” (see, e.g., Reply filed 11/24/2020 at 11 at 1st full ¶), “commercially and regulatory acceptable drug product” (see, e.g., Reply filed 11/24/2020 at 12 at final ¶), “US FDA regulatory requirement” (id.), “practical shelf-life” (id.), a process of using “the current invention to develop a drug product” (id.), “compounding” (see, e.g., Reply filed 11/24/2020 at 13 at 1st ¶), “commercial drug product” (id.), “shelf-life” (id.), “a shelf life of at least two years at 5°C” (see, e.g., Reply filed 11/24/2020 at 14 at final ¶), “one month formulation stability…. of that at 5°C” (id.), etc..  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., those In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Similar arguments have previously been raised and found not persuasive and the prior response remains applicable, and is incorporated herein (see, e.g., Non-Final mailed 8/8/2019 at 18-19 at § “Unclaimed Limitations”; see also Advisory Action mailed 11/05/2020). Accordingly, unclaimed limitations fail to patentably distinguish the claimed invention, as it is actually claimed, over the closest prior art.  
At page 13, it is the Examiner’s understanding that Applicant is alleging that “[t]here is no requirement that an unexpected result be recited in a claim” (see, e.g., Reply filed 11/24/2020 at 13 at 1st ¶).  This is undisputed; however, the pending claim scope is only limited by claimed limitations, and the claim scope must differentiate the claimed invention relative to the closest prior art to establish patentability.  Here, zero difference between Luan and the claimed invention has been placed on record at this time. Furthermore, to date, no evidence of unexpected results has been placed on record (see, e.g., Non-Final mailed 8/8/2019 at 18 at § “No Evidence of Unexpected Results is of Record”).
If Applicant means to allege that they have a different rationale for arriving at the claimed invention that depends upon “long-term storage” (see, e.g., Reply filed 11/24/2020 at 11 at 1st full ¶), “commercially and regulatory acceptable drug product” (see, e.g., Reply filed 11/24/2020 at 12 at final ¶), “US FDA regulatory requirement” (id.), “practical shelf-life” (id.), a process of using “the current invention to develop a drug product” (id.), “compounding” (see, e.g., Reply filed 11/24/2020 at 13 at 1st ¶), “commercial drug product” (id.), “shelf-life” (id.), “a shelf life of at least two years at 5°C” (see, e.g., Reply filed 11/24/2020 at 14 at final ¶), “one id.), etc., then this is not persuasive because the Examiner may rely upon a rationale that differs from the Applicant’s rationale.  As noted in the rejections of record, set forth above, the prior art of record supports multiple exemplary rationales supporting a determination of obviousness, including the exemplary rationales of MPEP §§ 2143(I)(A), (B), (C), (D), (G), and (F). Critically, the Examiner may rely upon a rationale that differs from the Applicant’s rationale (see, e.g., Non-Final mailed 8/8/2019 at 14-18 at § “Examiner’s Rationale May Differ From the Applicant’s Rationale”).  Examiner notes that the previous response of record remains pertinent and applicable and is incorporated into the instant response (see id).  Accordingly, such arguments are not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
If Applicant means to allege that the unclaimed limitations pertain to unexpected results, Examiner reiterates that no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time, as explained below. 
No Evidence of Unexpected Results
It is the Examiner’s understanding that Applicant is alleging the existence of unexpected results (see, e.g., Reply filed 11/24/2020 at 11 at § 2 to page 15 at 2nd full ¶).  However, to date, no evidence of unexpected results has been placed on record (see, e.g., Non-Final mailed 8/8/2019 at 18 at § “No Evidence of Unexpected Results is of Record”).  The Examiner’s previous response remains pertinent and is incorporated into the instant response.
Regarding the Declaration: As an initial matter, it is the Examiner’s understanding that Applicant again reiterates arguments based upon the Declaration filed 3/1/2018 (see, e.g., Reply st ¶, 11 at 1st ¶; see also Reply filed 3/1/2018 at 9 at 1st full ¶ to 9 at final ¶; see also Declaration filed 3/1/2018).  These arguments were previously fully considered, along with the Declaration, and were found non-persuasive for reasons of record (see, e.g., Final mailed 9/26/2018 at pages 18-32).  The Examiner’s previous determinations remain pertinent and applicable, and are therefore fully incorporated into the instant response. Accordingly, all arguments premised upon the assumption that the Declaration was sufficient to establish unexpected results sufficient to rebut a determination of obviousness and commensurate in scope with the requirements of MPEP § 716.02 have been considered again, but remain non-persuasive for reasons of record
Regarding criticality of range: It is the Examiner’s understanding that Applicant is alleging that the data provided in the Reply filed 10/13/2020 is sufficient to establish criticality of range (see, e.g., Reply filed 10/13/2020 at pages 11-12; see also Reply filed 11/24/2020 at 14 at 1st full ¶ to 15 at penultimate ¶, wherein Applicant erroneously alleges “Applicant has clearly demonstrated the criticality of residual lactide monomer in the polymer” and refers to MPEP 716.02(d)).  Applicant erroneously relies upon MPEP § 716.02(d) in isolation of the requirements and context of MPEP § 716 and specifically MPEP § 716.02.  Critically, MPEP § 716.02 pertains to affidavits and declarations.  Therefore, as noted at MPEP § 716.02(g), evidence establishing unexpected results and criticality of range per MPEP § 716.02(d) must be in Declaration or Affidavit form.  Here, the proffered data is not in the form of a declaration or affidavit and therefore fails to satisfy MPEP § 716.02(g).  Even assuming arguendo that MPEP § 716.02(g) were satisfied, the proffered data fails to satisfy the requirements of statistical and practical significance required by MPEP § 716.02(b) because the proffered data appears to merely aggregate unrelated and disjointed bits of data from unrelated experiments and species, see, e.g., Reply filed 10/13/2020 at pages 14 at 1st ¶ to 15 at 2nd full ¶).  The practical and statistical significance of such aggregated data is unknown because (i) Example 5 does not appear to pertain to the claimed invention due to acid number and (ii) Example 11 pertains to the non-elected and distinct species of PLA. Furthermore, no evidence of an art-recognized test for statistical significance was identified on record or appears to have been performed.  Presumably, the data is of no practical or statistical significance because (i) no common, shared comparator was identified and maintained for all experiments; (ii) the tested species at issue are distinct, (iii) the identified data points differ from one another in multiple ways, and no multivariate analysis was applied, and (iv) the tested conditions appear to substantially differ.  Accordingly, the requirements of MPEP § 716.02(b) and MPEP § 716.02(d) have not been satisfied. 
In sum, no evidence of unexpected results or criticality of range commensurate in scope with the requirements of MPEP § 716.02 has been placed on record to date.  
Speculation, Conjecture, and Arguments of Counsel
Under US Patent practice, assertions of unexpected results and statements regarding the conclusions of on of ordinary skill in the art requires evidence commensurate in scope with the requirements of MPEP § 716.  Here, Applicant makes multiple statements amounting to conjecture or arguments of counsel unsupported by objective evidence (see, e.g., Reply filed 11/24/2020 at bridging paragraph at pages 16-17).  Such arguments have previously been identified and addressed on record (see, e.g., Non-Final mailed 8/8/2019 at 19-21 at § “Speculation, Conjecture, and Arguments of Counsel”).  The prior response remains applicable and pertinent, and is incorporated herein.  In brief, arguments of counsel, unsupported by objective evidence, is insufficient where evidence is required.
General Rationales against Utilizing Substances with Impurities
In the Advisory Action Advisory Action mailed 11/05/2020, the Examiner noted that “[t] date, Applicant has repeatedly failed to explain or identify why a reasonable artisan would want any appreciable level of impurities in their compounds (see, e.g., Advisory Action mailed 11/05/2020).  Examiner notes that the instant invention only potentially differs from the prior art due to the possible presence of impurities; however, (i) the prior art provides clear guidance and motivation to utilize purer PLGA polymers, (ii) it was known in the art how to remove such impurities, and (iii) the removal of such impurities would predictably and expectedly yield a purer final injectable solution having reduced variability of physicochemical properties.  Critically, a determination of obviousness has been supported on the instant record under multiple rationales, including the exemplary rationales of MPEP §§ 2143(I)(A), (B), (C), (D), (G), and (F). To date Applicant has failed to address the merits of these rationales or the facts relied upon by the Examiner to reach a determination of obviousness. 
At page 16, it is the Examiner’s understanding that Applicant is alleging that “it is well known in the art of chemistry that impurity is necessarily present in every compound or composition” and that “[t]here is virtually no 100% pure compound or polymer” (see, e.g., Reply filed 11/24/2020 at 16 at final ¶).  These statements are neither disputed nor dispositive of the pertinent issues.  Here, the pertinent questions are “is the claimed invention different from the prior art?” and “if it is different, is the difference obvious?”.  Examiner has used the term “pure” on record to identify that no appreciable level of impurity exists and/or no appreciable difference exists between the prior art and the invention as presently claimed.  Again, Examiner notes that the burden is on the Applicant to establish that the invention, as claimed, is not anticipated by 
Applicant conjectures that 
“[t]herefore, without appreciating the criticality of residual lactide monomer in the polymer . . . a person of ordinary skill in the art would not purify the polymer so that all of the impurities are completely removed, due to technological limitation, practical necessity, cost, efficiency, etc.”
(see, e.g., Reply filed 11/24/2020 at 16-17 at bridging ¶).  
Examiner disagrees, and notes that no “technological limitation” existed because the prior art of Erbetta evidences that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  Furthermore, the efficacy of such reactions is not at issue for establishing obviousness (see, e.g., MPEP § 2121(I)-(III)), because methods of purifying PLGA polymers were well known in the art (see, e.g., Erbetta at abs).  Furthermore, the prior art provided multiple rationales that would motivate an artisan to remove all impurities in PLGA polymers (see rejections set forth above, wherein the claims are rejected as obvious in view of the rationales under MPEP §§ 2143(I)(A), (B), (C), (D), (G), and (F)).  Applicant has failed to address why it would not be obvious to an artisan to utilize a purer substance in a known reaction with the reasonable expectation that utilizing a purer substance would yield a purer product. 
	Applicant again appears to refer to US Patent 8,343,513 (Thanoo) (see, e.g., Reply filed 11/24/2020 at 17 at 1st full ¶), but to date has failed to address the Examiner’s previous responses regarding US’513.  Accordingly, the Examiner notes that the arguments regarding US’513 have been fully considered but not found persuasive for reasons set forth in the Final Action mailed 5/27/2020 at pages 30 (see, e.g., Final mailed 5/27/2020 at 30 at final ¶ to 35 at final ¶).  The previous response remains pertinent and Applicant has failed to address the Examiner’s response; therefore, the prior response (see id), is fully incorporated into the instant response.  
“[d]ecreasing the level of impurity to not more than the [FDA and ICH] threshold can be simpler and economical than providing safety data” 
(see, e.g., US’513 at col 3 at lines 5-12);
and specifically mentions that
It is also now made possible to minimize or eliminate peptide polymer conjugates (impurities) in polymer compositions by carrying out certain manipulations during the polymer composition preparation process
(see, e.g., US’513 at col 3 at lines 49-55);
and further identifies that impurities are “undesirable” (see, e.g., US’513 at col 8 at lines 15-22).  Therefore, US’513 does not teach, motivate, or suggest that an artisan should utilize unpurified or less purified PLGA polymers.  Instead, US’513 pertains to a means of decreasing impurities, and therefore it would not be reasonable or credible to interpret US’513 in a manner that would increase or maintain appreciable levels of impurities.  Therefore, as previously noted on record, Applicant’s reliance upon US’513 appears to be premised upon conflating the meaning of “additive” and “impurity”.  Therefore, Applicant’s previous opinion that Thanoo is “more relevant” (see, e.g., Reply filed 2/1/2020 at 11 at 1st ¶) is not persuasive because arguments relying upon Thanoo fail to address the merits of the rejection set forth on record, which establishes obviousness under multiple “exemplary rationales” for supporting a conclusion of obviousness, including MPEP § 2143(I)(A),(B),(C), (D), and (G).
It is the Examiner’s understanding that Applicant is attempting to explain/allege that an Artisan would knowingly be motivated to include impurities in the reactions taught by Luan rather than seek to utilize purer substances (see, e.g., Reply filed 11/24/2020 at 16 at 1st ¶ to 17 at rd full ¶).  This argument was previously raised (see, e.g., Reply filed 3/26/2019 at 9-10 at bridging ¶), and subsequently addressed and found non-persuasive for reasons of record (see, e.g., Advisory Action mailed 5/2/2019 at paragraphs in section numbered “8”, 3 total paragraphs; see also Non-Final mailed 8/8/2019 at pages 16-17 at bridging ¶, 17 at 1st full ¶ to 18 at 1st ¶).  These prior responses remain applicable and pertinent, and are incorporated herein.
Newly Added Claims and the Meaning of “8515DLG2CE”
At pages 17-18, Applicant addresses newly added claims 23-25 and alleges that “8515DLG2CE” “is well known in the art and is commercially available at the time of the filing of the present application” on the basis of Exhibit 1 (see, e.g., Reply filed 11/24/2020 at 17-18 at bridging ¶).  Examiner disagrees for reasons set forth in the instant Action.  
To date, no evidence that the term “8515DLG2CE” was known or had any art-recognized definition in the prior art has been placed on record.  Examiner has performed multiple prior art searches and has found zero evidence that the term “8515DLG2CE” existed in the prior art prior to the publication of the instant Application (see search notes).  Examiner notes that no evidence of record establishes that Exhibit 1 was publically available prior to the filing date of the instant Application.  Furthermore, Exhibit 1 is not part of the originally filed disclosure, and cannot be properly incorporated by reference (see, e.g., MPEP § 2163.07(b), CFR 1.57(d), explaining incorporation of “essential matter” is limited to US Patent documents).  Therefore, Applicant’s reliance upon Exhibit 1 is misplaced.
In brief, the term “8515DLG2CE” was not defined in the original disclosure and lacks any art-recognized definition.  Applicant’s statement that “8515DLG2CE” is “well known in the art and is commercially available at the time of the filing of the present application” is not credible in view of the instant record, which fails to provide any evidence that the term was even at all, much less utilized in a manner indicative of a clear art-recognized definition (see, e.g., Reply filed 11/24/2020 at 17-18 at bridging ¶).  
Therefore, such conclusory statements unsupported by objective evidence are not persuasive.
Conclusion
	Accordingly, all arguments raised by Applicant have been fully addressed but not found persuasive to establish patentability of the pending claims for at least the reasons set forth above.  Therefore, all claims remain either rejected or withdrawn at this time.

Conclusion
All examined claims are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        2 See also, MPEP § 2163(II)(A), discussing Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), wherein the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency."